Citation Nr: 0001594	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-29 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for post traumatic 
stress disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, other than post traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966; thereafter, he transferred to inactive duty.  He 
returned to active duty in June 1967, and served until 
February 1969.  Both periods of active duty service were in 
the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for bilateral pes planus.  In a June 1997 rating decision, 
the veteran was denied service connection for a psychiatric 
disability, to include post traumatic stress disorder, 
recurrent major depression, and dysthymic disorder.  He filed 
a September 1997 notice of disagreement regarding both these 
determinations, and was sent a statement of the case that 
same month.  He then filed an October 1997 VA Form 9, 
perfecting his appeal.  No personal hearing was requested.  

As a threshold matter, the veteran's claim for service 
connection for post traumatic stress disorder will be 
considered as a separate issue within this Board decision.  
With respect to post traumatic stress disorder, at no time 
before the veteran's October 1996 claim was filed was it 
reviewed in light of 38 C.F.R. § 3.304(f), which liberalized 
the criteria for establishing service connection for post 
traumatic stress disorder.  When a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the eligibility requirements, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied before operation of the liberalizing law or 
regulation and a de novo review is required.  Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993).  Regarding initial 
claims of service connection for post traumatic stress 
disorder, both the U. S. Court of Appeals for Veterans Claims 
(Court) and the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) have held that such claims 
are to be considered de novo, despite the existence of prior 
final denials of service connection for psychiatric 
disabilities, other than post traumatic stress disorder.  
Samuels v. West, 11 Vet. App. 433, 436 (1998) (citing Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  Thus, separate 
de novo review will be afforded the veteran regarding his 
service connection claim for post traumatic stress disorder.  

Regarding the veteran's claim for service connection for a 
psychiatric disability, other than post traumatic stress 
disorder, this claim was previously and finally denied by the 
RO in January 1979.  When this claim was resubmitted in 
October 1996, the RO considered the claim on the merits, and 
did not discuss the applicability of 38 U.S.C.A. § 5108 (West 
1991) and 38 C.F.R. § 3.156 (1999).  Nevertheless, the Board 
is not bound by the RO's analysis of the claim, and indeed, 
must make a preliminary decision that new and material 
evidence has been presented before addressing the merits of 
claim, as this step represents a mandatory jurisdictional 
requirement under 38 U.S.C.A. §§ 5108 and 7104 (West 1991 & 
5108).  Butler v. Brown, 9 Vet. App. 167, 171 (1996) [citing 
Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 1380 (Fed. 
Cir. 1996)].  Thus, veteran's claim must be subject to 
scrutiny under 38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156 (1999); only if these legal requirements are met may 
it be considered on the merits.  


FINDINGS OF FACT

1.  The veteran was stationed in, or in close proximity to, 
Vietnam during military service.  

2.  The veteran has been diagnosed, by a competent medical 
expert, with post traumatic stress disorder due to events 
allegedly experienced during military service.  


CONCLUSION OF LAW

The veteran's claim for service connection for post traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim for service connection for 
bilateral pes planus and post traumatic stress disorder in 
October 1996.  He stated that he was involved with "serious 
shore bombardment" during service, and as a result has post 
traumatic stress disorder.  

The veteran was afforded a VA psychiatric examination in 
January 1997.  He stated he served about a Navy destroyer 
stationed off the coast of Vietnam, and during the Tet 
Offensive, the Viet Cong overran a U.S. military base on the 
shore and began shelling his destroyer with mortar rounds.  
His vessel fired back using phosphorus shells, which burned 
the Vietnamese people they struck.  Subsequent to service, he 
has experience such symptoms as poor sleep habits, 
nightmares, flashbacks, guilty feelings, depression, and 
social isolation.  Objectively, the veteran was obese, with 
profound motor and psychomotor retardation.  He was 
depressed, and passively withdrawn.  However, he was fully 
oriented, and recent and remote memory was adequate.  His 
attention and concentration span was average, but his insight 
and judgment were impaired.  He was competent for VA benefits 
purposes, but in need of psychiatric follow-up care.  Post 
traumatic stress disorder, chronic and severe, was diagnosed 
by the examiner.  

In March 1997, the RO issued a rating decision denying the 
veteran's claim for service connection for bilateral pes 
planus.  A decision on his claim for service connection for 
post traumatic stress disorder was deferred pending further 
development.  

The RO obtained the veteran's service personnel records in 
May 1997.  These records confirm that the veteran served 
about the U.S.S. Prichett (DD-561) during his second period 
of military service, including some service off the coast of 
Vietnam; however, they did not reflect any involvement in 
combat with the enemy.  The veteran was awarded the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal with Device for his 
service from June 1967 to February 1969.  

A second VA psychiatric examination was afforded the veteran 
in June 1997.  He described an incident during service in 
which his destroyer was shelling Vietnamese troops along the 
shore with phosphorus shells, and he witnessed men burning 
after being struck by these shells.  Since service, he has 
re-experienced this scene during nightmares and flashbacks.  
Other reported symptoms included poor sleep habits, 
irritability, feelings of guilt and depression, and 
preoccupation with death.  Objectively, the veteran appeared 
depressed, but not overly psychotic, suicidal, or homicidal.  
He was fully oriented in all spheres.  Eye contact was very 
poor, and occasionally, he was on the verge of tears.  The 
examiner diagnosed the veteran with major depressive 
disorder, recurrent, and possible dysthymic disorder.  The 
diagnostic criteria for post traumatic stress disorder were 
not currently met.  He was competent to handle his VA 
benefits funds.  

The RO considered this evidence, and in a June 1997 rating 
decision, denied the veteran service connection for an 
acquired psychiatric disability, to include post traumatic 
stress disorder, major depression, and dysthymic disorder.  
The RO found no evidence of either a psychiatric disability 
acquired or aggravated during service, or exposure to combat 
or other traumatic events during service.  The veteran 
responded with a September 1997 notice of disagreement 
regarding the denials of service connection for bilateral pes 
planus and a psychiatric disability.  He was then afforded a 
September 1997 statement of the case on these issues.  An 
October 1997 VA Form 9 was then filed by the veteran, 
perfecting his appeal.  

The RO obtained the veteran's VA medical records in support 
of his claim.  The veteran has received VA psychiatric 
treatment since the early 1990's, both individually, and in a 
group setting.  His symptoms have included poor sleep, 
nightmares, feelings of depression, and a sense of lack of 
control over his life.  He has been afforded counseling and 
medication by the VA.  His psychiatric treatment remains 
ongoing.  


Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for post traumatic stress disorder 
requires medical evidence of a current disability, lay 
evidence of an in-service stressor, and medical evidence of a 
nexus between the claimed stressor and the current diagnosis 
of post traumatic stress disorder.  Samuels v. West, 11 Vet. 
App. 433, 435 (1998).  For the purpose of determining well 
grounded, the veteran's lay testimony of an in-service 
stressor is presumed to be credible, unless it is inherently 
incredible or implausible on its face.  Samuels at 435-36.  

In the present case, the veteran has submitted his own 
testimony of a stressful event which allegedly occurred along 
the coast of Vietnam.  As the veteran's service personnel 
records confirm his service in the Vietnam theater, and the 
described event is not inherently implausible, this testimony 
is accepted as credible, for the purpose of determining well 
groundedness.  Id.  Next, the record contains a January 1997 
VA psychiatric examination report, authored by a competent 
medical professional, containing a diagnosis of post 
traumatic stress disorder, due at least in part to the 
veteran's experiences during service.  This evidence is 
sufficient to render the claim well grounded.  Id.  


ORDER

The veteran has submitted a well grounded claim for service 
connection for post traumatic stress disorder.  To this 
extent only, the appeal is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304 (f); Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Where no evidence of combat is presented, "a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'".  
Cohen v. Brown, 10 Vet. App. 142 (1997), [quoting Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996)].  Once a claim is 
found to be well grounded, the VA has a statutory duty to 
assist the claimant in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The veteran 
having submitted a well grounded claim for service connection 
for post traumatic stress disorder, the duty to assist 
applies in the present case.  The VA also has a duty to 
inform the veteran of the absence of any evidence which, if 
present, would complete his application for the benefits 
claimed.  38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the veteran's description of 
his claimed in-service stressor is incomplete; he has not 
given the day, month, or year, if available, of the alleged 
shore bombardment incident.  Such information would allow the 
VA to possibly obtain credible supporting evidence of the 
claimed stressor.  A REMAND is required to allow the veteran 
to submit additional facts which might aid verification of 
his alleged stressor.  

A remand is also required to address a procedural defect in 
the development of all three issues currently on appeal.  
Subsequent to the issuance of the September 1997 statement of 
the case but prior to the November 1999 certification of the 
appeal to the Board, the RO received records of the veteran's 
treatment at the local VA medical center; these records were 
date-stamped as received at the RO in March 1998.  As these 
records concern treatment of various psychiatric 
disabilities, as well as disabilities of the veteran's feet, 
they are obviously relevant to the issues on appeal, and they 
have not previously been considered.  Nevertheless, the RO 
failed to both consider this evidence and issue a 
supplemental statement of the case to the veteran, as is 
required by law.  38 C.F.R. § 19.31 (1999).  In light of such 
failure, a REMAND is required to afford the veteran full and 
proper procedural development.  

Based on the reasons noted above, this claim is remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder. 

3.  The RO should request the veteran 
submit any additional information and/or 
evidence he may have concerning his 
claimed stressor including, but not 
limited to, buddy statements, 
photographs, newspaper accounts, etc., to 
which he may have access.  The RO should 
then prepare a detailed account of the 
veteran's indicated stressor, including 
date, place, unit numbers, names of 
parties involved, etc.  This summary, and 
all supporting documents, should be 
submitted to the U. S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150, for verification.  
Requested records should include, but not 
be limited to, unit reports, ship's logs 
and official diaries.  If the USASCRUR is 
not able to provide all relevant 
material, such as documents from the ship 
itself, it should be asked to identify 
where such material might be found, and 
the RO should undertake all requisite 
follow-up inquiries to obtain it.  

4.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should specify 
that stressor(s) for the record.  The 
veteran should then be scheduled for a VA 
examination to determine the nature and 
extent of all the veteran's mental and 
physical disabilities.  The examining 
physician must take into account the 
veteran's entire medical history, 
including all medical evidence added to 
the record in accordance with paragraph 
2, above.  He must include in the 
examination report an assessment of 
whether, based on review of all pertinent 
evidence and evaluation of the veteran, 
the veteran currently meets the 
diagnostic criteria for post traumatic 
stress disorder as a result of the 
verified stressor(s).  In determining 
whether or not the veteran has post 
traumatic stress disorder due to an in-
service stressor, the examiner is hereby 
notified that only the verified stressor 
may be relied upon.  The complete 
rationale for any opinion expressed 
should be set forth.  All necessary 
special studies or tests should be 
accomplished.  The claims file and a copy 
of this remand should be made available 
to the examiner for his or her review in 
conjunction with the examination.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the record warrants 
any additional development not specified 
by the Board, such should be accomplished 
at this time.  In reviewing the veteran's 
claims, the RO is reminded to consider 
all evidence of record, including that 
added to the file since the last decision 
on the claim.  If the actions taken 
remain adverse to the veteran in any way, 
he and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



